           Case 2:21-mj-00319-LPL Document 11 Filed 02/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )   Magistrate No. 21-319
                                           )
RUSSELL JAMES PETERSON                     )

               MOTION TO SCHEDULE PRELIMINARY HEARING
                 IN WESTERN DISTRICT OF PENNSYLVANIA

       Russell James Peterson, through counsel, asks this Court to schedule a

Preliminary Hearing in the Western District of Pennsylvania. In support, he states:

      1.      On February 12, 2021, Mr. Peterson had an initial appearance before

this Court, pursuant to Federal Rule of Criminal Procedure 5(c)(2). Mr. Peterson

faces prosecution in the United States District Court for the District of Columbia for

offenses including 18 U.S.C. § 1752(a)(1) & (a)(2).

      2.      During the initial appearance, Mr. Peterson represented that he

wished to have his preliminary hearing in the district of prosecution, the District of

Columbia, instead of in the Western District of Pennsylvania. See Doc. 8. Mr.

Peterson made that choice based on the understanding that the preliminary hearing

would occur on Thursday, February 18, 2021, in the District of Columbia.

      3.      After the court appearance, Mr. Peterson learned that a preliminary

hearing may not be possible in the District of Columbia on February 18. Mr.

Peterson understands that he is able to have a preliminary hearing, instead, in the

Western District of Pennsylvania, on February 18, 2021, at 11:00 a.m.




                                           1
           Case 2:21-mj-00319-LPL Document 11 Filed 02/12/21 Page 2 of 2




      4.      For these reasons, Mr. Peterson respectfully requests that this Court

schedule a preliminary hearing in the Western District of Pennsylvania on

February 18, 2021, at 11:00 a.m., and that his Waiver of Rule 5(c)(3) Hearing be

modified accordingly.

                                 Respectfully submitted,

                                 /s/ Sarah Levin
                                 Sarah Levin
                                 Assistant Federal Public Defender




                                          2
